     Case 3:18-cv-02363-LAB-BGS Document 44 Filed 08/08/19 PageID.288 Page 1 of 2



1
     James K. Schultz, Esq. (SBN 309945)
2    Debbie P. Kirkpatrick, Esq. (SBN 207112)
     SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
3
     1545 Hotel Circle South, Suite 150
4    San Diego, CA 92108-3426
5
     Tel: 619/758-1891
     Fax: 619/296-2013
6    jschultz@sessions.legal
7    dkirkpatrick@sessions.legal
8
     Attorney for Credence Resource Management, LLC
9

10                         UNITED STATES DISTRICT COURT
11                      SOUTHERN DISTRICT OF CALIFORNIA
12
     STEPHEN J. CARUSO,                        ) Case No.: 18-CV-2363 LAB BGS
13                                             )
                                               )
14                Plaintiff,                   )
           vs.                                 ) JOINT MOTION TO DISMISS
15                                             )
                                               )
16   DIVERSIFIED CONSULTANTS,                  )
                                               )
17
     INC., I.C. SYSTEM, INC.,                  )
     CREDENCE RESOURCE                         )
18   MANAGEMENT, TRANS UNION,                  )
                                               )
19   LLC, AND EXPERIAN                         )
     INFORMATION SYSTEMS,                      )
20                                             )
                                               )
21                Defendants.                  )
                                               )
22                                             )
23
           Plaintiff Stephen J. Caruso and Defendants Credence Resource Management,
24

25   LLC, and Experian Information Solutions, Inc., by and through undersigned counsel,
26
     and pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), hereby
27

28

                                      Joint Motion to Dismiss

                                                1
Case 3:18-cv-02363-LAB-BGS Document 44 Filed 08/08/19 PageID.289 Page 2 of 2
